—Order, Supreme Court, New York County (Carol Huff, J.), entered December 16, 1998, which granted the petition to consolidate petitioners’ pending arbitration proceedings, unanimously affirmed, with costs.
The court properly exercised its discretion in consolidating the arbitration proceedings, all of which involved claims that respondent failed to compensate petitioners in accordance with their “of counsel” contracts (see, County of Sullivan v Edward L. Nezalek, Inc., 42 NY2d 123, 128-129). Respondent’s claim that it was substantially prejudiced in the arbitration proceeding by the consolidation order is not properly before the Court as being dehors the record on appeal. Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.